 

Exhibit 10.1

 

MUTUAL TERMINATION AGREEMENT

 

MUTUAL TERMINATION AGREEMENT, dated as of November 18, 2005 (this “Agreement”),
by and among BroadVision, Inc. (the “Company”), a Delaware corporation, Bravo
Holdco (“Parent”), an exempted company with limited liability incorporated under
the laws of the Cayman Islands and Bravo Merger Sub, LLC (“Merger Sub”), a
Delaware limited liability company.

 

RECITALS

 

WHEREAS, the Company, Parent and Merger Sub are parties to an Agreement and Plan
of Merger, dated as of July 25, 2005 (as amended, the “Merger Agreement”)
(capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement); and

 

WHEREAS, the Company, Parent and Merger Sub wish to terminate the Merger
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company, Parent and Merger Sub hereby agree as follows:

 

1.                                       The Company, Parent and Merger Sub
hereby agree that (i) subject to Section 3 hereof, the Merger Agreement is
terminated as of the date hereof by mutual written consent in accordance with
Section 7.1(a) thereof without any liability on the part of Parent, Merger Sub,
the Company, or any of their respective parents, subsidiaries, directors,
officers, agents, representatives, shareholders and other affiliates (“Related
Parties”) (and each of their respective Related Parties), except as provided
herein, and (ii) the Company shall pay to Parent an amount of cash equal to
$980,000 plus interest accruing at an annual rate of 6% ($161.10 per day) from
and after the date hereof until the date such amount is paid in full
(collectively, the “Expense Reimbursement”) on or before January 17, 2006 by
wire transfer in immediately available funds to Parent pursuant to the written
instructions provided to the Company by Parent.  If the Company fails to make
the required payment in a timely manner, Parent and Merger Sub shall be entitled
to exercise the rights and shall be entitled to indemnification set forth in
Section 7.3(h) of the Merger Agreement.

 

2.                                       Each of the Company, Parent and Merger
Sub, on behalf of itself and all present or former parents, subsidiaries and
other affiliates, hereby releases the other parties and their Related Parties
(and each of their respective Related Parties) from all claims, demands, debts,
liabilities, obligations, agreements, promises, losses, damages, demands,
rights, actions or causes of action, whether known or unknown, whether at law or
equity, whether direct or derivative (herein “Claim” or “Claims”) arising under
or relating to the Merger Agreement or any of the transaction(s) described or
referred to in the Merger Agreement; provided however, that nothing in this
Agreement shall be

 

1

--------------------------------------------------------------------------------


 

construed to release any Claim arising under or relating to the Non-Disclosure
Agreement, this Agreement or the Transfer Agreement (as defined below).

 

3.                                       It is a condition precedent to the
effectiveness of this Agreement that Pehong Chen enter into that certain
transfer agreement with Vector Capital III, L.P., an affiliate of Parent and
Merger Sub (“Vector III”), in the form attached hereto as Exhibit A  (the
“Transfer Agreement”), pursuant to which Pehong Chen agrees to cause Honu
Holdings LLC to acquire the entire rights, title and interest in, to and under
those certain Senior Subordinated Secured Convertible Notes (the “Note”) of the
Company of an aggregate principal amount of $12,799,999 held by Vector III and
consummate the transactions contemplated thereby, including the full payment of
the Purchase Price (as defined in the Transfer Agreement) to Vector III.

 

4.                                       Each of the Company, Parent and Merger
Sub hereby represents and warrants to the other parties that: (a) it has full
power and authority to enter into this Agreement and to perform its obligations
hereunder in accordance with its provisions, (b) this Agreement has been duly
authorized, executed and delivered by such party, and (c) this Agreement
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity.

 

5.                                       This Agreement shall be construed and
enforced in accordance with, and be governed by, the laws of the State of
Delaware without regard to its conflict of law provisions, and it may not
modified, amended or terminated, nor may the provisions hereof be waived, other
than in a written instrument executed by all parties hereto.

 

6.                                       This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Mutual
Termination Agreement as an agreement as of the date first above written.

 

 

BRAVO HOLDCO

 

 

 

 

 

By:

/s/ Christopher Nicholson

 

 

Name:

Christopher Nicholson

 

 

Title:

Director

 

 

 

 

 

 

 

BRAVO MERGER SUB, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Nicholson

 

 

Name:

Christopher Nicholson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

BROADVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Pehong Chen

 

 

Name:

Pehong Chen

 

 

Title:

Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRANSFER AGREEMENT

 

THIS TRANSFER AGREEMENT, dated as of November 18, 2005 (this “Agreement”), is
between Vector Capital III, L.P.  (the “Seller”), Pehong Chen (the “Buyer”) and
BroadVision, Inc., a Delaware corporation (the “Issuer”).

 

WHEREAS, on November 9, 2005, the Seller acquired the entire rights, title and
interest in, to and under those certain Senior Subordinated Secured Convertible
Notes of the Issuer of an aggregate principal amount of $12,799,999 (the
“Note”); and,

 

WHEREAS, the Seller desires to sell and assign to the Buyer, and the Buyer
desires to purchase from the Seller, the Seller’s entire rights, title and
interest in, to and under the Note (such sale, assignment and purchase, the
“Transaction”).

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Pursuant to the terms hereof, the
Seller hereby sells, transfers, assigns, delegates and conveys unto the Buyer’s
assignee, Honu Holdings LLC, a Delaware limited liability company wholly owned
by the Buyer (“Holdings”), without recourse, any and all rights, title,
interests, duties and obligations to the Note, including, without limitation,
all rights, title, interests, duties and obligations arising out of or incurred
in connection with such assets, for an aggregate purchase price equal to the sum
of (i) $15,359,999 (equal to 120% of the Principal to be assigned), and
(ii) accrued and unpaid interest (including default interest) on such Principal
equal to $120,526 as of November 21, 2005 and accruing at a rate of $2,104.11
per day for each day thereafter (the “Purchase Price”), payable no later than
the close of business on the first business day after the date hereof. The
Buyer, on behalf of himself and Holdings, hereby accepts the foregoing
assignment and delegation, accepts the Note and assumes all of the Seller’s
rights, title, interests, duties and obligations (whether arising before or
after execution of this Agreement) with respect to the Note. Each of the Buyer
and the Seller shall take all necessary actions to consummate the sale and
transfers contemplated hereunder and to vest legal title to the Note in
Holdings, including (a) complying with the requirements of Section 2(f) of the
Securities Purchase Agreement, dated as of November 10, 2004, by and among the
Issuer, the Seller and certain other parties (the “Securities Purchase
Agreement”), and (b) surrendering the Note to the Issuer and requesting that the
Issuer issue and deliver a replacement Senior Subordinated Secured Convertible
Note of the Issuer in the name of Holdings in accordance with the procedures
described in Section 19 of the Note.

 

2.                                       Each of the Buyer and the Seller has,
or may have obtained, material non-public information concerning the Issuer and
the Note (“Excluded Information”) and is precluded from sharing any such
Excluded Information with the other party. In connection therewith, the Buyer
and the Seller each acknowledge, understand and agree,

 

1

--------------------------------------------------------------------------------


 

as follows: (a) the Buyer has requested that the Seller not disclose to it any
of the Seller’s Excluded Information, and the Seller has requested that the
Buyer not disclose to it any of the Buyer’s Excluded Information, and (b) the
Seller has complied with the Buyer’s request not to disclose to the Buyer the
Seller’s Excluded Information, and the Buyer has complied with the Seller’s
request not to disclose to the Seller the Buyer’s Excluded Information. As a
consequence of such non-disclosure of each party’s Excluded Information, there
may exist a disparity of information between the Buyer and the Seller with
respect to the Note and/or the Issuer. Each of the Buyer and the Seller
acknowledges that if it had been informed of the other party’s Excluded
Information, the Note may have a lesser or greater value than the Purchase
Price. Each of the Buyer and the Seller acknowledges it may not be in such
party’s best interest to proceed with the Transaction at this time.

 

3.                                       As a condition to the Buyer’s agreement
to buy, and the Seller’s agreement to sell, the Note: (a) the Buyer, on behalf
of himself and Holdings, expressly releases the Seller from any and all
liabilities arising from the Seller’s failure to disclose the Seller’s Excluded
Information, or the Buyer’s inability to review the Seller’s Excluded
Information, and (b) the Seller expressly releases the Buyer and Holdings from
any and all liabilities arising from the Buyer’s failure to disclose the Buyer’s
Excluded Information, or the Seller’s inability to review the Buyer’s Excluded
Information, provided, however, in either case, that the Seller’s Excluded
Information shall not and does not affect the truth or accuracy of the Seller’s
representations and warranties made herein and the Buyer’s Excluded Information
shall not and does not affect the truth or accuracy of the Buyer’s
representations and warranties made herein.

 

4.                                       The Buyer represents, warrants and
acknowledges, as applicable, that each of the Buyer and Holdings: (a) is a
sophisticated purchaser with respect to the Note, (b) has adequate information
concerning the Note, (c) has adequate information concerning the business and
financial condition of the Issuer and any affiliates of the Issuer, (d) has
conducted, to the extent he or it deemed necessary, an independent investigation
of such matters as, in his or its judgment, is necessary for it to make an
informed investment decision with respect to the Note, the Issuer and the
Transaction, (e) has not relied upon the Seller for any investigation into,
assessment of, or evaluation with respect to the Note, the Issuer and/or the
Transaction, (f) is buying the Note as principal, for his or its own account and
not as a broker or agent for another party, and for investment purposes only,
and not with a view toward distribution or resale, and (g) is an accredited
investor, as defined in Rule 501 under the Securities Act of 1933, as amended.

 

5.                                       The Seller represents, warrants and
acknowledges, as applicable, that it: (a) is a sophisticated seller with respect
to the Note, (b) has adequate information concerning the Note, (c) has adequate
information concerning the business and financial condition of the Issuer and
any affiliates of the Issuer, (d) has conducted, to the extent it deemed
necessary, an independent investigation of such matters as, in its judgment, is
necessary for it to make an informed investment decision with respect to the
Note, the Issuer and the Transaction, (e) has not relied upon the Buyer or
Holdings for any investigation into, assessment of, or evaluation with respect
to the Note, the Issuer and/or the Transaction, (f) acquired the Note as
principal, for its own account and not as a broker

 

2

--------------------------------------------------------------------------------


 

or agent for another party, and for investment purposes only and not with a view
toward distribution or resale, (g) holds good and valid legal title to the Note
free and clear of all liens, claims and encumbrances, and (h) has not engaged in
any form of general solicitation or advertising in connection with the sale of
the Note.

 

6.                                       Notwithstanding anything in this
Transfer Agreement, the Securities Purchase Agreement, the Note or the
Noteholders Agreement dated as of October 21, 2005, between the Issuer and
certain other parties thereto (collectively, the “Notes Documents”) to the
contrary, the Buyer agrees that he shall not deliver to the Issuer any Event of
Default Redemption Notice for any reason or exercise any other remedies under
the Notes Documents from and after the date hereof until the second business day
after the Expense Reimbursement (as defined in the Mutual Termination Agreement
referred to below) (including interest, fees, expenses, charges or other amounts
accruing on or after the filing of any petition in bankruptcy or for
reorganization at the rate or in the amount otherwise applicable thereto,
whether or not any such interest, fees, expenses, charges or other amount is an
allowed claim, the “Termination Payment”) is paid in full in cash to Bravo
Holdco, an exempted company with limited liability incorporated under the laws
of the Cayman Islands and affiliate of Vector III, pursuant to that certain
Mutual Termination Agreement entered into by and among the Issuer, Bravo Holdco,
and Bravo Merger Sub, LLC, a Delaware limited liability company and wholly owned
subsidiary of Bravo Holdco, dated as of the date hereof (the “Mutual Termination
Agreement”).

 

7.                                       Notwithstanding anything in the Notes
Documents to the contrary, each of the Buyer, the Seller and the Issuer agree
that from and after the date hereof and until two business days after the
Termination Payment is paid in full in cash (the “Expiration Date”): (a) the
Buyer agrees to defer, and hereby gives notice to the Issuer of his election to
defer, all principal and interest and any other fees, payments or penalties that
are due or become due under the Note from and after the date hereof until the
Expiration Date; and (b) the Issuer agrees not to pay any principal, interest or
any other fees, payments or penalties that are due under the Note or become due
from and after the date hereof until the Expiration Date.

 

8.                                       The Buyer further covenants and agrees
that the Issuer’s obligations to make any payments under the Note, including
principal, interest or any other fees, payments or penalties (the “Subordinated
Payments”) are hereby expressly made subordinate and subject in right of payment
to the prior payment in full of the Termination Payment in cash, all to the
extent and in the manner provided in the Mutual Termination Agreement. The
Issuer shall not make any Subordinated Payments until the Expiration Date.  Upon
any payment or distribution of assets of the Issuer of any kind or character,
whether in cash, securities or other property, to creditors of the Issuer in a
bankruptcy, insolvency, receivership, assignment for the benefit of creditors,
marshalling of assets or similar proceeding of or relating to the Issuer or its
property, assets or creditors, the Seller shall be entitled to receive payment
in full, in cash, of the Termination Payment before the Buyer shall be entitled
to receive any payment of principal or interest or any other payment or
distribution of assets with respect to any Subordinated Payments, and until the
Termination Payment is paid in full as provided herein, any payment or
distribution of assets of the Issuer of any kind or character,

 

3

--------------------------------------------------------------------------------


 

whether in cash, securities or property, to which the Buyer would be entitled
but for the subordination provisions in this Agreement shall be made by the
Issuer or by any receiver, trustee in bankruptcy, liquidating trustee, agent or
other person making such payment or distribution directly to the Seller to the
extent necessary to pay the Termination Payment in full in cash.  In the event
that, notwithstanding the provisions of this Agreement, the Issuer shall make
any Subordinated Payment to the Buyer not expressly authorized under the terms
hereof, such Subordinated Payment shall be held in trust by the Buyer for the
benefit of the Seller and shall be paid over immediately (without necessity of
demand) to the Seller, for application to the payment of the Termination Payment
until the same shall have been paid in full in cash.

 

9.                                       The Buyer agrees that each of the
representations, covenants and agreements of the Buyer herein (including without
limitation the prohibitions and limitations set forth in Sections 6, 7 and 8
hereof) shall also be deemed to be a representation, covenant and agreement of
Holdings as if originally made by Holdings herein and that any breach thereof by
Holdings shall be deemed to be a breach thereof by the Buyer. The Buyer shall
indemnify and hold harmless the Seller against any breach by Holdings of any
such representation, covenant or agreement.

 

10.                                 Each of the Buyer and the Seller hereby
represents and warrants to the other party that: (a) it has full power and
authority to enter into this Agreement and to perform its obligations hereunder
in accordance with its provisions, (b) this Agreement has been duly authorized,
executed and delivered by such party, and (c) this Agreement constitutes a
legal, valid and binding obligation of such party, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity.

 

11.                                 Each party acknowledges that the other party
is relying on this Agreement in engaging in the Transaction, and would not
engage in the Transaction in the absence of this Agreement and the provisions
contained herein.

 

12.                                 The foregoing representations, warranties,
acknowledgments and agreements shall be deemed made as of the date of this
Agreement and shall survive the sale and delivery of the Note hereunder.

 

13.                                 This Agreement may be executed by manual or
facsimile signature, and in one or more counterparts, each of which shall be
deemed an original, but all of which when taken together shall be deemed to be
one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date set forth above.

 

 

 

SELLER:

 

 

 

VECTOR CAPITAL III, L.P.

 

 

 

By: Vector Capital Partners III, L.L.C., its
General Partner

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

PEHONG CHEN

 

 

 

 

 

Signed:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISSUER:

 

 

 

 

 

BROADVISION, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------